PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Jackson et al.
Application No. 17/334,596
Filed: 28 May 2021
For: RICH MEDIA ANNOTATION OF COLLABORATIVE DOCUMENTS

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition filed August 19, 2021, which is being treated as a petition under 37 CFR 1.78(b) to restore the benefit of prior-filed provisional Application No. 63/041,760, filed June 19, 2020.   

The petition is DISMISSED.

Pursuant to 37 CFR 1.78(b), if the subsequent nonprovisional application has a filing date which is after the expiration of the twelve-month period set forth in § 1.78(a)(1)(i), but within two months from the expiration of the period set forth in § 1.78(a)(1)(i), the benefit of the provisional application may be restored upon petition pursuant to § 1.78(b), if the delay in filing the subsequent nonprovisional application within the period set forth in § 1.78(a)(1)(i) was unintentional.1 

A review of the record reveals that the above-identified nonprovisional application, filed May 28, 2021, was filed before expiration of provisional Application No. 63/041,760, filed June 19, 2020. Accordingly, a petition under 37 CFR 1.78(b) is unnecessary. Furthermore, as the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) was made within the time period provided by 37 CFR 1.78(a)(4), the benefit claim to provisional Application No. 63/041,760 was timely made in the above-identified application. A corrected filing receipt, reflecting the benefit of provisional Application No. 63/041,760, was mailed on August 24, 2021.

Any questions concerning this matter may be directed to Irvin Dingle at (571) 272-3210.  

/Kristen Matter/
Kristen Matter
Acting Deputy Director
Office of Petitions




    
        
            
    

    
        1 Is is noted that petitioner also supplied Form PTO/SB/445 with the instant petition under 37 CFR 1.78(b).  Form PTO/SB/445 is provided for filing petitions under 37 CFR 1.78(c).  However, petitioner also supplied an acceptable statement for 37 CFR 1.78(b) on page 2 of this document labeled “Statement related to restoring the right of priority to a prior filed provisional application.”